DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below to correct the dependency of claims 9-11 which depend on canceled claim 7. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims, amend claims 9-11 as follows:
9. (Currently Amended) The signal processing apparatus according to claim 2, wherein a sunny area in which sunlight is radiated on the inspection object and a shadow area in which sunlight is not radiated on the inspection object are specified as the area of interest.
10. (Currently Amended) The signal processing apparatus according to claim 2, wherein an area on which the inspection object in an entire sensing image is projected is specified as the area of interest.
11. (Currently Amended) The signal processing apparatus according to claim 2, wherein an arbitrary area in the entire sensing image is specified in accordance with setting of a user as the area of interest.
Response to Amendment and Arguments
Applicant’s amendment filed on January 21, 2021 has been entered and made of record.

Applicant’s response filed on January 21, 2021 has been entered and made of record.
It is noted that the amendment and response overcome the  claim rejections under 35 U.S.C. 101 (claims 2-3, 6-11 and 16), 112(b) (claim 8), 102(a)(1) (claims 1, 4 and 12-15), and 103 (claims 5 and 16).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed 
Claim limitation “section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 and 8-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a computer disclosed in paragraphs [0007], [0079] and [0081]-[0083].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 15 and 19-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 16-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
Claims 21-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim limitations “memory storing program code” and “at least one processor” recited in these claims provide sufficient structure to perform all claimed limitations.
Allowable Subject Matter
Claims 1-6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “an average calculation section configured to specify a predetermined area of the inspection object projected on a sensing image including the sensing signal as an area of interest and configured to calculate the average of the index in the area of interest”.
Likewise, claims 4-5 and 12-14 depend on claim 1 and thus these claims are allowed for the same reasons.
Regarding claim 2 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “an average calculation section configured to calculate the average of the index, which is obtained by averaging the index in an entire inspection object”; and “a correlation coefficient calculation section configured to calculate a correlation coefficient that 
Likewise, claims 3, 6, and 8-11 depend on claim 2 and thus these claims are allowed for the same reasons.
Regarding claim 15, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 15 is also allowed for the same reasons as set forth in claim 1 above.
Likewise, claims 19-20 depend on claim 15 and thus these claims are allowed for the same reasons.
Regarding claim 16, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 16 is also allowed for the same reasons as set forth in claim 1 above.
Likewise, claims 17-18 depend on claim 16 and thus these claims are allowed for the same reasons.
Regarding claim 21, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 21 is also allowed for the same reasons as set forth in claim 1 above.
Likewise, claims 22-23 depend on claim 21 and thus these claims are allowed for the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667